In an action, inter alia, to compel the delivery of certain monies that are on deposit at the Republic National Bank of New York, the plaintiff appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Suffolk County (Gerard, J.), dated July 8, 1993, which, inter alia, on the court’s own motion dismissed the complaint as time-barred insofar as it is asserted against the defendant William Lupo.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action to recover funds from a bank account that she alleges was established by her father, the defendant William Lupo, pursuant to the Uniform Gifts to Minors Act (see, EPTL, art 7, part 4). However, since she commenced the action more than six years after her 18th *453birthday, the complaint, insofar as it is asserted against the defendant William Lupo, was properly dismissed as time-barred (see, CPLR 213 [1]).
The plaintiffs remaining contentions are without merit. Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.